[Cite as Sommer v. Ohio Dept. of Transp., 2014-Ohio-5663.]
                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT


Nick Sommer et al.,                                 :

                Plaintiffs-Appellants,              :              No. 13AP-848
                                                              (Ct. of Cl. No. 2012-04715)
v.                                                  :
                                                             (REGULAR CALENDAR)
Ohio Department of Transportation,                  :

                Defendant-Appellee.                 :




                                        D E C I S I O N

                                  Rendered on December 23, 2014


                Seeley, Savidge, Ebert & Gourash, Co., LPA, Gary A. Ebert,
                Thomas Haren, Jazmyn Stover, and Andrew D. Bemer, for
                appellants.

                Michael DeWine, Attorney General, and Velda K. Hofacker,
                for appellee.

                            APPEAL from the Court of Claims of Ohio

BROWN, J.
        {¶ 1} This is an appeal by plaintiffs-appellants, Nick Sommer and Alyssa Birge,
from an entry of the Court of Claims of Ohio granting summary judgment in favor of
defendant-appellee, Ohio Department of Transportation ("ODOT"), on appellants' claims
for inverse condemnation and nuisance arising out of a bridge construction project
undertaken by ODOT.
        {¶ 2} The following background facts regarding ODOT's bridge construction
project, which are essentially not in dispute, are taken primarily from the affidavit of
David Lastovka, ODOT's project manager for the "Cleveland Innerbelt Project" (hereafter
"the bridge project").          In 2007, appellants purchased a home in the Tremont
neighborhood of Cleveland, located at 1107 University Road. In 2010, ODOT began
No. 13AP-848                                                                             2

construction of the bridge project to replace the existing "Innerbelt Central Viaduct truss
bridge." (Lastovka Affidavit, ¶ 4.)
       {¶ 3} The first phase of the bridge project involved "the Walworth Run Sewer
Realignment Project" ("the sewer realignment project"), which began in September 2010
and was completed in July 2011. (Lastovka Affidavit, ¶ 5.) ODOT coordinated with the
Northeast Ohio Regional Sewer District ("NEORSD") to relocate a section of the
"Walworth Run sanitary inceptor sewer that was in conflict with the Innerbelt bridge
project." (Lastovka Affidavit, ¶ 5.) NEORSD managed the work, "and contracted directly
with a contractor to complete that project." (Lastovka Affidavit, ¶ 5.) The sewer
realignment project required construction around appellants' home, resulting in
"construction noise," and requiring lanes of traffic around appellants' home to be closed.
(Lastovka Affidavit, ¶ 5.)
       {¶ 4} The construction of new west-bound lanes of the bridge project "required
the driving of steel beams, called piles, down 180-200 feet to bedrock" to support the new
bridge. (Lastovka Affidavit, ¶ 6.) The pounding of piles into the ground "creates a loud
banging sound." (Lastovka Affidavit, ¶ 6.) The construction of the west-bound bridge is
set to conclude in 2014. The design and construction of the bridge project will cost $293
million.
       {¶ 5} On June 12, 2012, appellants filed a complaint against ODOT, alleging that
the work on the bridge project resulted in "extreme noise, pounding and vibrations * * *
separate and distinct from that experienced by other affected properties," and causing
appellants' home to be uninhabitable. The complaint alleged causes of action for inverse
condemnation, as well as public and private nuisance.
       {¶ 6} On July 9, 2013, ODOT filed a motion for summary judgment. On July 26,
2013, appellants filed a memorandum contra ODOT's motion for summary judgment. On
August 30, 2013, the Court of Claims filed an entry granting ODOT's motion for summary
judgment.
       {¶ 7} On appeal, appellants set forth the following four assignments of error for
this court's review:
              I. THE TRIAL COURT ERRED BY GRANTING SUMMARY
              JUDGMENT IN FAVOR OF DEFENDANT-APPELLEE ON
              PLAINTIFF-APPELLANTS' TAKINGS CLAIM AFTER
              APPLYING INCORRECT LEGAL STANDARDS WHEN
              ANALYZING THE CLAIM.
No. 13AP-848                                                                                3


              II. THE TRIAL COURT ERRED BY GRANTING SUMMARY
              JUDGMENT IN FAVOR OF DEFENDANT-APPELLEE ON
              PLAINTIFF-APPELLANTS' TAKINGS CLAIM BECAUSE
              GENUINE ISSUES OF FACT REMAIN REGADING
              WHETHER       PLAINTIFF-APPELLANTS' INTANGIBLE
              PROPERTY INTERESTS WERE TAKEN BY THE
              GOVERNMENT WITHOUT JUST COMPENSATION.

              III. THE TRIAL COURT ERRED IN GRANTING SUMMARY
              JUDGMENT IN FAVOR OF DEFENDANT-APPELLEE ON
              PLAINTIFF-APPELLANTS' NUISANCE CLAIM BECAUSE
              GENUINE ISSUES OF MATERIAL FACT REMAIN
              REGARDING WHETHER THE HARM SUFFERED BY
              PLAINTIFF-APPELLANTS WAS DIFFERENT IN KIND
              THAN THAT EXPERIENCED BY NEIGHBORING HOME
              OWNERS.

              IV. THE TRIAL COURT ERRED IN GRANTING SUMMARY
              JUDGMENT ON PLAINTIFF-APPELLANTS' NUISANCE
              CLAIM BECAUSE THE NUISANCE CLAIM IS NOT BARRED
              BY THE DOCTRINE OF DISCRETIONARY IMMUNITY.

       {¶ 8} Appellants' first and second assignments of error are interrelated and will
be considered together. Under these assignments of error, appellants contend the Court
of Claims erred (1) in failing to examine their inverse condemnation (takings) claim under
the proper legal standard, and (2) by granting summary judgment in favor of ODOT on
their takings claim.
       {¶ 9} Pursuant to Civ.R. 56(C), a trial court shall grant summary judgment if the
filings in the action, including the pleadings and affidavits, "show that there is no genuine
issue as to any material fact and that the moving party is entitled to judgment as a matter
of law." This court's review of a trial court's decision on summary judgment is de novo.
Bonacorsi v. Wheeling & Lake Erie Ry. Co., 95 Ohio St.3d 314, 2002-Ohio-2220, ¶ 24.
       {¶ 10} We initially address appellants' contention that the Court of Claims erred in
failing to analyze their takings claim under the three-part test for regulatory takings as set
forth in Penn Cent. Transp. Co. v. New York, 438 U.S. 104, 124 (1978). Under this test,
"[w]here a regulation places limitations on land that falls short of eliminating all
economically beneficial use, a taking nonetheless may have occurred, depending on a
complex list of factors including [1] the regulation's economic effect on the landowner,
[2] the extent to which the regulation interferes with reasonable investment-backed
No. 13AP-848                                                                                             4

expectations, and [3] the character of the government action." Palazzolo v. Rhode Island,
533 U.S. 606, 617 (2001), citing Penn Cent. at 124. Appellants cite a decision of the Sixth
District Court of Appeals, Boice v. Ottawa Hills, 6th Dist. No. L-06-1208, 2007-Ohio-
4471, ¶ 35, for the proposition that it is error for a trial court to grant summary judgment
on a takings claim without evaluating the case in light of the Penn Cent. factors.
        {¶ 11} In response, ODOT argues that appellants raise for the first time on appeal
the contention that the Court of Claims employed the wrong standard. ODOT contends
that, unlike the decisions in Penn Cent. and Boice,1 relied on by appellants, the instant
case does not involve a regulatory takings claim, nor did appellants argue before the Court
of Claims that it should apply the Penn Cent. standard for regulatory takings.
        {¶ 12} A claim "for inverse condemnation * * * is 'a cause of action against the
government to recover the value of property taken by the government without formal
exercise of the power of eminent domain.' " State ex rel. Doner v. Zody, 130 Ohio St.3d
446, 2011-Ohio-6117, ¶ 62, quoting Moden v. United States, 404 F.3d 1335, 1342 (2005).
A "taking" is " '[a]ny direct encroachment upon land, which subjects it to a public use that
excludes or restricts the dominion and control of the owner over it * * * for which he is
guaranteed a right of compensation by section 19 [Article I of the Ohio Constitution].' "
Id. at ¶ 59, quoting Norwood v. Sheen, 126 Ohio St. 482 (1933), paragraph one of the
syllabus.
        {¶ 13} Under Ohio law, "a 'taking' may occur even where the state has not
physically dispossessed the owner." Hurst v. N. Seventh Street Church of Christ of
Hamilton, Ohio, 12th Dist. No. CA90-10-204 (July 1, 1991). Rather, "[c]ertain acts by the
state which substantially interfere with the elemental rights growing out of ownership of
the private property constitute a 'taking' within the meaning of the Ohio Constitution."
Id., citing Smith v. Erie RR. Co., 134 Ohio St. 135 (1938.) Thus, a governmental taking
involves a "substantial interference with the owner's property rights." Id. In the absence
of a showing of physical displacement, a plaintiff "might recover by showing that the
damage was directed at his particular property * * * or by showing that the damage was so
extreme as to amount to a substantial deprivation of all the rights of ownership." McKee


1 In Boice, the appellants alleged that the retroactive application of a zoning amendment to their property
constituted a regulatory taking. The appellate court in Boice held that the trial court erred in finding no
taking had occurred in the appellees' enforcement of its zoning ordinance and the denial of the appellants'
variance request without first evaluating the case under the standards set forth in Penn Cent.
No. 13AP-848                                                                                5

v. Akron, 176 Ohio St. 282, 285 (1964), overruled on other grounds, Haverlack v.
Portage Homes, Inc., 2 Ohio St.3d 26 (1982). However, the mere fact that the "property
is rendered less desirable as a result of the governmental activity does not in and of itself
constitute a taking so as to entitle the owner thereof to compensation." Id.
       {¶ 14} As noted, appellants argue that the Court of Claims should have analyzed
their takings claim under the test for regulatory takings as set forth in Penn Cent.
However, on review of the summary judgment filings, we agree with ODOT that
appellants did not raise this issue before the Court of Claims. Specifically, appellants'
response to ODOT's motion for summary judgment contains no citation to either Penn
Cent. or to its three-part test for evaluating a regulatory takings claim. In general, if "the
nonmoving party fails to raise an issue when responding to the moving party's motion for
summary judgment, the nonmoving party has waived that issue on appeal." Great Lakes
Window, Inc. v. Resash, Inc., 11th Dist. No. 2006-T-0114, 2007-Ohio-5378, ¶ 24.
       {¶ 15} We note that, in their brief in opposition to ODOT's motion for summary
judgment, appellants argued before the Court of Claims that ODOT had "substantially and
materially" interfered with the use of their property, including "physical trespasses" onto
their property. Further, appellants' brief cited Norwood in support of their argument
that: "In a proper case, damages may be awarded for the temporary taking of a property
for public use, where the land is encroached upon and the owner's dominion and control
are restricted for a period of time."
       {¶ 16} The Court of Claims, in addressing appellants' inverse condemnation claim,
applied the general principles argued by appellants in their response to the motion for
summary judgment. Specifically, the Court of Claims analyzed appellants' takings claim
under State ex rel. Fejes v. Akron, 5 Ohio St.2d 47, 49 (1966), in which the Supreme Court
of Ohio held: "As ordinarily understood, the term, 'taking,' as used in the Constitution,
comprehends '[a]ny direct encroachment upon land, which subjects it to a public use that
excludes or restricts the dominion and control of the owner over it.' " Here, on review of
the claims and arguments presented to the Court of Claims, we find no error by the court
in failing to analyze appellants' takings claim in terms of the Penn Cent. factors for
evaluating a regulatory takings claim.
       {¶ 17} We therefore turn to the merits of appellants' argument that the Court of
Claims erred in granting summary judgment in favor of ODOT as to the inverse
No. 13AP-848                                                                               6

condemnation claim.       Appellants contend that the Court of Claims erroneously
interpreted Ohio law to require a physical invasion of their property or a total denial of
access, and that genuine issues of material fact remain as to whether ODOT substantially
interfered with appellants' use and enjoyment of their property.
       {¶ 18} The evidence before the Court of Claims on summary judgment included
the deposition testimony of both appellant Alyssa Birge (individually "appellant Birge")
and appellant Nick Sommer (individually "appellant Sommer").             In her deposition,
appellant Birge stated: "[B]asically, we live in a construction zone." (Birge Depo. 33.) She
noted that, following completion of the sewer realignment project, ODOT began caisson
pounding and digging trenches to reroute pipes and electrical ducts. Appellant Birge cited
instances of "drilling noise, * * * sawing noise, [and] trucks idling." (Birge Depo. 34.) She
also described "vibrations of our house, * * * filth and dirt swirling around." (Birge Depo.
35.) During the bridge project, construction workers tore down a nearby cold storage
building; appellant Birge subsequently noticed "there was tons of more wildlife near our
property; birds, groundhogs, rats, mice, cats, feral cats." (Birge Depo. 29.) According to
appellant Birge, the construction activity restricted her family's ability to use their
backyard and to open windows during the summer months. She also noted that traffic
had been re-routed near her house. Appellants, in their brief in response to ODOT's
motion for summary judgment, attached as exhibits photographs taken by appellant Birge
depicting construction related activities.
       {¶ 19} In his deposition, appellant Sommer described the construction as
"annoying." (Sommer Depo. 24.) He stated that the construction "prohibits you from
relaxing completely." (Sommer Depo. 22.) He noted "there's a dirtiness and a noisiness
about it," including dirt being dragged into the house. (Sommer Depo. 22.) According to
appellant Sommer, the construction had not caused any physical injuries; rather, he
stated: "I guess mentally, just kind of the wear and tear on the mind." (Sommer Depo.
35.)
       {¶ 20} In addressing appellants' inverse condemnation claim, the Court of Claims
observed that, despite appellants' contention that the construction project had caused
great inconvenience, appellants "acknowledge that they have not been denied access to
their property." The Court of Claims further found no evidence to show appellants'
No. 13AP-848                                                                                7

"dominion and control over their property has been excluded or restricted," and, thus, the
court held that appellants' inverse condemnation claim "must fail as a matter of law."
        {¶ 21} In the instant case, appellants do not claim a physical taking of their
property.    As indicated in their deposition testimony, appellants allege that the
construction project has resulted in noise, dust, vibrations, and re-routing of traffic near
their home. Ohio courts, however, have held that "many intangible interferences with
property do not constitute a taking." State ex rel. Reich v. Beachwood, 158 Ohio App.3d
588, 2004-Ohio-5733, ¶ 14 (8th Dist.) Thus, it has been held that "an increase in
vibration and dust caused by a highway improvement, both from the construction and
from the increase in traffic from the expanded highway, is not compensable as a taking."
Id., citing In re Leas, 5 Ohio App.3d 120 (7th Dist.1981). Further, courts have held that
"odor from a sewage treatment plant is not a taking, despite the fact that the odor
prevented the property owner from using some of his land for recreational purposes." Id.
at ¶ 14, citing McKee. Courts have also held that claims alleging "a change in livability and
privacy" do "not constitute a taking." Id. at ¶ 18.
        {¶ 22} In Fejes, the plaintiff brought a takings action alleging that demolition and
construction work by a municipality, which caused severe tremors and vibrations through
the soil, had damaged her property. While the Supreme Court acknowledged a prior
decision in which it found a taking "when airplanes fly so low over a landowner's property
that they 'constitute a direct and immediate interference with the enjoyment and use
thereof[,]' * * * [t]he Fejes court declined * * * to 'extend the doctrine and implications of
that case beyond its particular facts' to include damages to the landowner's property from
vibrations from construction." Reich at ¶ 13, quoting Fejes at 52. Rather, the court in
Fejes determined that the plaintiff's allegations failed to show a taking, but, instead, "only
consequential damage thereto by the construction work." Id. at 52.
        {¶ 23} Courts in other jurisdictions have similarly held that inconveniences such as
noise, dust, and vibrations arising out of government construction projects are not
generally compensable in a takings action. See Pande Cameron & Co. of Seattle, Inc. v.
Cent.    Puget   Sound     Regional     Transit       Auth.,   610   F.Supp.2d   1288,   1306
(D.C.W.D.Wash.2009) (dismissing plaintiffs' takings claim based on alleged denial of
their right to quiet enjoyment; plaintiffs failed to demonstrate how construction project
produced noise, vibrations, and dust beyond that typical to any major downtown
No. 13AP-848                                                                              8

construction project); Lombardy v. Peter Kiewit Sons' Co., 266 Cal. App.2d 599, 603
(1968), overruled on other grounds, Southern California Edison Co. v. Bourgerie, 9
Cal.3d 169 (1973) (noting, in inverse condemnation action, that "[t]he mental, physical
and emotional distress allegedly suffered by plaintiffs by reason of the fumes, noise, dust,
shocks and vibrations incident to the construction and operation of the freeway does not
constitute the deprivation of or damage to the property or property rights of plaintiffs for
which they are entitled to be compensated").
        {¶ 24} In the instant case, while expressing frustration with the noise, dirt, and
other annoyances, appellant Birge was not aware of any physical damage or harm to her
property as a result of the construction work. Similarly, appellant Sommer was unaware
of any structural damage to the house. Appellant Birge assumed, once the construction
was completed, she would be able to enjoy her property the same as she did prior to the
work. Appellant Sommer, while agreeing that the bridge construction work "needs to be
done," believed that ODOT "could have come to us and maybe let us know what was going
on and give us maybe fair warning." (Sommer Depo. 27.)
        {¶ 25} Upon review, the evidence submitted by appellants on summary judgment
does not create a genuine issue of material fact as to whether the actions of ODOT
constituted a substantial interference with appellants' dominion and control of their
property giving rise to a compensable takings claim. Here, the evidence does not permit
an inference that ODOT "directly encroached upon" their property, or "excluded them
from dominion over" it. Dudash v. Nelsonville, 4th Dist. No. 1110 (Aug. 26, 1982).
Further, the evidence does not indicate government activity "directed solely at the
property," nor does it show damage "so severe as to amount to complete and substantial
interference with the peaceful use and enjoyment of such property."           State ex rel.
Pharmed Corp. v. Smith, 1oth Dist. No. 88AP-39 (June 30, 1988) (construction of
highway overpass was not an encroachment on relator's property and not compensable as
a taking). See also State ex rel. Pitz v. Columbus, 56 Ohio App.3d 37, 42 (10th Dist.1988)
(inconvenience to plaintiff caused by government activity did not result in a taking where
"there was no substantial interference with his dominion and control of the property, no
denial of access or the right to continue a prior use of his property, and no dispossession
at all").
No. 13AP-848                                                                                9

       {¶ 26} Further, appellants have not shown "a substantial, material and
unreasonable interference with the physical access to or from the property." Akron-Selle
Co. v. Akron, 49 Ohio App.2d 128, 130 (9th Dist.1974). While appellant Birge noted that
traffic had been re-routed near her home, she acknowledged that access to her residence
was "never completely cut off." (Birge Depo. 66.) Under Ohio law, "merely rendering
access less convenient or more circuitous does not by itself constitute 'substantial
interference.' " Salvation Army v. Ohio Dept. of Transp., 10th Dist. No. 04AP-1162, 2005-
Ohio-2640, ¶ 17.
       {¶ 27} Based on this court's de novo review, the Court of Claims properly granted
summary judgment in favor of ODOT on appellants' claim for inverse condemnation.
Accordingly, appellants' first and second assignments of error are without merit and are
overruled.
       {¶ 28} Appellants' third and fourth assignments of error, both challenging the
Court of Claims' grant of summary judgment with respect to their nuisance claim, will be
addressed together. Under these assignments of error, appellants contend that (1) a
genuine issue of material fact exists regarding whether the harm suffered by appellants
was different in kind than that suffered by other property owners, and that (2) their
nuisance claims are not barred by the doctrine of discretionary immunity.
       {¶ 29} Ohio law defines a public nuisance as "an unreasonable interference with a
right common to the public." Hager v. Waste Technologies Industries, 7th Dist. No.
2000-CO-45, 2002-Ohio-3466, ¶ 69. In general, "a private individual lacks standing to
pursue a public nuisance." Cleveland Hous. Renewal Project, Inc. v. Wells Fargo Bank,
188 Ohio App.3d 36, 2010-Ohio-2351, ¶ 31 (8th Dist.), citing Miller v. W. Carrollton, 91
Ohio App.3d 291, 295 (2d Dist.1993). However, "[a] private individual can fall within the
exception to this general rule if he is able to show that he suffered an injury or damage
that was not incurred by the general public. * * * '[T]he majority view regards the special
injury as an injury suffered by the plaintiff which is different in kind rather than degree
from that suffered by other members of the public exercising the same public right.' " Id.
at ¶ 31, quoting Miller at 295-96.
       {¶ 30} In addressing appellants' nuisance claim, the Court of Claims held in part:

              The harm alleged by plaintiffs includes excessive construction
              noise, related dirt and debris, and a sudden invasion of
              "wildlife" on their property, including groundhogs, birds, rats,
No. 13AP-848                                                                                     10

               mice, and feral cats.       Plaintiffs acknowledge that the
               construction project is adjacent to other neighborhood
               properties, including residences and a restaurant which is
               situated next door to plaintiffs' home. Plaintiffs have failed to
               demonstrate how the alleged harm is different in kind from
               that experienced by the other property owners who live near
               the construction project.

               ***

               In their depositions, plaintiffs concede that there has not been
               any physical damage either to their residence or to their land;
               that no construction equipment has come into contact with
               their property; and that they will be able to use and enjoy their
               property in the same manner when the construction has
               ended. Plaintiffs have presented no evidence of conduct on
               the part of defendant that is not authorized by law. For the
               foregoing reasons, the only reasonable conclusion to be drawn
               is that plaintiffs cannot prevail on their nuisance claim.

       {¶ 31} Upon review of the record on summary judgment, we agree with the Court
of Claims that appellants have failed to establish a claim for public nuisance.2 As noted,
the Court of Claims determined that appellants failed to demonstrate how the harm
alleged by appellants was different in kind from that experienced by other property
owners.
       {¶ 32} In his deposition, appellant Sommer indicated he had not, in general,
discussed the construction project with his neighbors; he had, however, spoken with the
owners of a restaurant located near his residence. According to appellant Sommer, the
owners complained about the "[s]ame things" related to noise, vibrations and dust.
(Sommer Depo. 52.) When asked whether his complaints were different, he responded:
"Pretty much the same." (Sommer Depo. 52.)
       {¶ 33} The evidence on summary judgment also included the affidavit of Lastovka,
the project manager for the bridge project. In his affidavit, Lastovka averred in part that,
since the beginning of the bridge project, "I have been and continue to be in or around the
project on a bi-weekly basis," and "I have personally experienced the noise, dust, and
vibrations that occur in the Tremont neighborhood." (Lastovka Affidavit, ¶ 7.) He further
averred: "Any person who comes within approximately one-fourth mile of the project will


2 We note appellants have not challenged on appeal the Court of Claims' grant of summary judgment in
favor of ODOT with respect to a private nuisance claim.
No. 13AP-848                                                                              11

experience the same noise, vibrations, and restricted access." (Lastovka Affidavit, ¶ 8.)
Lastovka noted there is a restaurant open to the public located next door to appellants'
residence that is "even closer to the highway" than appellants' home, and "a whole
neighborhood of houses behind and across the street from [appellants' residence]."
(Lastovka Affidavit, ¶ 8.) According to Lastovka, "[t]he noise, dust and vibrations can be
heard and felt throughout the Tremont neighborhood." (Lastovka Affidavit, ¶ 8.)
       {¶ 34} Here, the inconveniences experienced by appellants, i.e., noise, dust, and
vibrations, are those common to the general public and we agree with the Court of Claims
that the evidence on summary judgment does not establish that the harm cited is different
in kind to that suffered by others in the neighborhood. Accordingly, the Court of Claims
did not err in granting summary judgment in favor of ODOT on appellants' public
nuisance claim.
       {¶ 35} Appellants also contend that the Court of Claims erred in holding that their
nuisance claim was barred by the doctrine of discretionary immunity. Appellants argue
that the doctrine of discretionary immunity does not grant ODOT the authority to carry
out the bridge project in a negligent manner.
       {¶ 36} In response, ODOT argues that the Court of Claims did not grant summary
judgment based on a determination that ODOT was entitled to discretionary immunity.
We agree. In its decision, the Court of Claims noted the general rule that "[c]onduct that is
fully authorized by statute or administrative regulation is generally not actionable as a
public nuisance."   However, as noted above, the Court of Claims granted summary
judgment in favor of ODOT on the nuisance claim based on a determination that
appellants "failed to demonstrate how the alleged harm is different in kind from that
experienced by the other property owners who live near the construction project." As also
addressed above, the Court of Claims did not err in its determination. Accordingly,
appellants' third and fourth assignments of error are not well-taken and are overruled.
       {¶ 37} Based on the foregoing, appellants' four assignments of error are overruled,
and the judgment of the Court of Claims of Ohio is hereby affirmed.
                                                                       Judgment affirmed.

                            KLATT and DORRIAN, JJ., concur.

                                  ________________